FILED
                            NOT FOR PUBLICATION                             SEP 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30310

              Plaintiff - Appellee,              D.C. No. 3:02-cr-00014-HRH-1
                                                 District of Alaska,
  v.                                             Anchorage

RODNEY SCOTT,
                                                 ORDER
              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                 H. Russel Holland, Senior District Judge, Presiding

                      Argued and Submitted January 11, 2010
                               Seattle, Washington
                      Submission Withdrawn October 1, 2010
                           Resubmitted August 8, 2011

Before: KLEINFELD, TASHIMA, and TALLMAN, Circuit Judges.


       In light of the government’s confession of error, its motion for remand to the

district court for further proceedings consistent with Freeman v. United States, 131
S. Ct. 2685 (2011) is GRANTED so that the district court can consider Rodney

Scott’s motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c).

VACATED AND REMANDED.